Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-634

IN RE: ROBERT L. SHIELDS,
                      Respondent.
Bar Registration No. 463074                       BDN: 57-15

BEFORE:       Easterly, Associate Judge, and Pryor and Terry, Senior Judges.

                                      ORDER
                              (FILED - October 15, 2015)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Comm’n of Maryland v. Shields, 109 A.3d 664 (Md. 2015), this court’s
July 1, 2015, order directing respondent to show cause why the reciprocal
discipline of disbarment should not be imposed, and the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent has failed to file
either a response to this court’s order to show cause or the affidavit as required by
D.C. Bar R. XI, §14 (g), it is

       ORDERED that Robert L. Shields is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                          PER CURIAM.